Title: To James Madison from George Joy, 27 August 1822
From: Joy, George
To: Madison, James


                
                    Dear sir,
                    N. 13 Finsbury Square 27th August 1822
                
                I have not seen Mr: Rush since the Packet Liverpool was a missing Ship; but Mr: Maury whom I met here at dinner on sunday last had seen him that morning and was informed by him that there was a long arrear of information due to him from Washington; and we are now advised that the abovementioned packet was sunk by the Ice on the Banks of Newfoundland.
                It would be against the doctrine of Chances, in god knows what proportion, that two packets, at two such distant dates as the Albion & the Liverpool should take to the bottom original and duplicate of the same Dispatchs—certainly not less than ten thousand to one; and yet, I strongly suspect it will be found to have been the case—the Letters ⅌ Liverpool are all lost—the crew and Passengers are saved, and arrived at Bristol—some, I understand, have reached London this day, and report that they were reduced for six days in the Boat to an allowance of a Biscuit a day ⅌ man.
                
                I wrote you that Mr Rush’s dispatches ⅌ Albion were not among the Letters that were drifted ashore from that ship; and this will apprize you that anything you may have favoured me with ⅌ the Liverpool has met no better fate.
                You are aware how happy I am on all occasions to hear from you, and will I trust indulge me with a repetition of any thing you may have written on either of the above occasions. I rest always, very faithfully, Dear sir, Your friend & Servt.
                
                    G. Joy
                
                
                    You would be delighted to see Mr: Maury after so long an absence—he is certainly no longer young; but very sprightly, and full of anecdote. In all the time that I have known him he has observed the rule that Swift laid down for himself in middle life to govern him in riper years—“not to tell the same story a second time to the same person“—and this tho’ he is not so silent as when I first knew him—he occupies a large portion of what Chesterfield calls the joint stock of Conversation; and leaves every one present to regret his suspension of it. We had on the above occasion some very entertaining Notions of what he saw and heard at the Capitulation of Yorktown.
                
            